DETAILED ACTION
The applicant’s Request for Continued Examination filed on June 5, 2020 has been acknowledged. Claims 1-22 have been canceled. Claims 23-32 have been added. However these claims have been improperly numbered see blow. Claims 23-32 (Corrected to 27-36) are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 5, 2020 has been entered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In this case the claims as of December 19, 2019 listed up to claim 26, with claims 23-26 as canceled. The applicant has now canceled claims 1-22 and started the new claims at 23 which is improper as noted above. The new claims should have started at 27.
Misnumbered claim 23 been renumbered 27.
Misnumbered claim 24 been renumbered 28.
Misnumbered claim 25 been renumbered 29.
Misnumbered claim 26 been renumbered 30.
Misnumbered claim 27 been renumbered 31.
Misnumbered claim 28 been renumbered 32.
Misnumbered claim 29 been renumbered 33.
Misnumbered claim 30 been renumbered 34.
Misnumbered claim 31 been renumbered 35.
Misnumbered claim 32 been renumbered 36.
Claim 23 (Corrected to 27) are objected to because of the following informalities:  As set forth by MPEP 608.01(m), the claims should begin with a capital letter, but there is no reason to capitalize the first letter in each limitation.  Appropriate correction is required.
Claim 26 (Corrected to 30) is objected to because of the following informalities:  Claim 26 reads awkwardly that is to say it states “on the one hand” and “on the other hand” which is typically used to introduce a point of view, fact or situation, followed by .  Appropriate correction is required.
Claim 26 (Corrected to 30) is objected to because of the following informalities:  Claim 26 recites “of the of the second restaging” which appears to be a typo and should read --of the second restaging”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 and 32 (now corrected to 31-34 and 36) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 27 (corrected to 31) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification paragraph [0023] states “a gradational determination and/or weighting can be made, e.g., three hours or more = 0%, two hours = 50%, one .
The term "substantially" in claim 28 (corrected to 32) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification paragraph [0023] states “a gradational determination and/or weighting can be made, e.g., three hours or more = 0%, two hours = 50%, one hour = 90%, half an hour = 95%, etc. The percent value can be used to make added determinations” these values are not considered “substantially” but rather are set values. As such there is not standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially" in claim 29 (corrected to 33) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification paragraph [0023] states “a gradational determination and/or weighting can be made, e.g., three hours or more = 0%, two hours = 50%, one hour = 90%, half an hour = 95%, etc. The percent value can be used to make added determinations” these values are not considered “substantially” but rather are set .
Claim 29 (corrected to 33) is also unclear because it states “substantially 90% where the second customer is two hours from the facility”, however paragraph [0023] establishes that one hour is = to 90% not two hours so it is unclear what the value of 90% is supposed to represent. For the purposes of examination these values are considered to be arbitrary as they seem to be set prior and merely represent a value of hours that is increased as the number of hours decrease as expressed in the rejection.
The term "substantially" in claim 30 (corrected to 34) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification paragraph [0023] states “a gradational determination and/or weighting can be made, e.g., three hours or more = 0%, two hours = 50%, one hour = 90%, half an hour = 95%, etc. The percent value can be used to make added determinations” these values are not considered “substantially” but rather are set values. As such there is not standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially" in claim 32 (corrected to 36) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification paragraph [0023] states “a gradational determination .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23-32 (Corrected to 27-36) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites recording, in a database, a reservation request by a first customer; associating the first item of heavy equipment with the first reservation request; recording, in the database, a first customer arrival parameter based on the expected time, recording, in the database, as second reservation request by a second customer; associating a second item of heavy equipment with the second customer; recording, in the database, a second customer arrival parameter based on the expected time, assigning priorities to the reservations and adjusting a staging decision related to the equipment asset as a result of a change in a value of a reservation parameter, wherein the change in value of the reservation parameter is based, at least in part, on information input into a mobile computer device that is in physical proximity to an intended staging activity (Claim 23). 


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – the use of database to collect and record information. There is no specific computer, rather merely a mobile device at a high-level of generality (i.e., as a generic mobile device for entering data) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device to perform the data entry steps amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 (Corrected to 27 and 28) is/are rejected under 35 U.S.C. 103 as being unpatentable over Janda (US 2003/0125961 A1) hereafter Janda, in view Marlatt et al. (US 6,988,034 B1) hereafter Marlatt, further in view of Gopalsamy et al. (US 2016/0092969 A1) hereafter Gopalsamy, further in view of Naumovsky (US 2011/0297747 A1) hereafter Naumovsky.
As per claim 23 (Corrected to 27), Janda discloses a method for staging an item of heavy equipment in an equipment rental facility (Abstract, Page 2, paragraph [0015]; discloses "a method of managing rental equipment including sensing the identity of a customer, selectively providing the customer access· to a secure area based upon the sensed identity, the secure area associated with the customer, and sensing an 
	storing a first item of heavy equipment in the facility (Page 2, paragraph [0026]; discloses that the facility stores heavy equipment);
	recording, in a database, a first reservation request by a first customer (Figure 2, Page 3, paragraph [0032]; discloses "Computer 120 may include an order monitoring system [database] to generate and/or track a rental agreement for a customer renting equipment through rental equipment business system 100. The rental agreement may include, for example, customer identification information and a list of equipment the customer wishes to rent”);
	associating the first item of heavy equipment with the first reservation request (Figure 2, Page 3, paragraph [0032]; discloses by recording the reservation the system associates the first item with the first reservation. Figure 3, Page 2, paragraph [0035]; discloses "When the request is received (step 202), the clerk may enter details of the request into an ordering system on computer 120/ which may generate a rental agreement including customer identification information and a list of the equipment 116 to be rented and/or goods for purchase (step 204). The ordering system may also designate a second secured area 104 corresponding to the rental agreement and direct the clerk or other worker to secure equipment 116 and/or goods for purchase in second secured area 104 (step 206).");
	recording, in the database, a first customer arrival parameter based on the expected time at which the first customer is expected to arrive at the facility to take possession of the first item of heavy equipment (Page 5, paragraph [0048]; discloses 
	recording, in the database, a second reservation request by a second customer (Page 5, paragraph [0048]; discloses that the reservation can be for a set time, this can be for multiple customer thus a second reservation for a second period of time);
	associating a second item of heavy equipment with the second customer (Figure 2, Page 3, paragraph [0032]; discloses by recording the reservation the system associates the item with the reservation. This can be done for any number of reservations as the system works with multiple renters. Figure 3, Page 2, paragraph [0035]; discloses "When the request is received (step 202), the clerk may enter details of the request into an ordering system on computer 120/ which may generate a rental agreement including customer identification information and a list of the equipment 116 to be rented and/or goods for purchase (step 204). The ordering system may also designate a second secured area 104 corresponding to the rental agreement and direct the clerk or other worker to secure equipment 116 and/or goods for purchase in second secured area 104 (step 206).");
	recording, in the database, a second customer arrival parameter based on the expected time at which the second customer is expected to arrive at the facility to take 
While Janda talks about staging areas or areas where equipment can be placed for pickup, it is not explicit that the device which enters the information reservation through a mobile device. Janda additionally does not state wherein the second customer’s expected arrival time is later than the first customer’s arrival time; assigning a first restaging priority value to the first item of heavy equipment, the value weighted based on the expected arrival time of the first customer; assigning a second restaging priority value to the second item of heavy equipment, the value weighted based on the expected arrival time of the second customer, wherein the second retagging priority value is less than the first restaging priority value; determining an updated expected arrival time of the second customer; adjusting the magnitude of the second restaging priority value based on the updated expected arrival time of the second customer; based on determining that the second restaging priority value, as adjusted, exceeds the first restaging priority value, repositioning the location of the first item of heavy equipment to another location in the facility; and repositioning the second item of heavy equipment into the location formerly occupied by the first item of heavy equipment.
Marlatt, which like Janda talks about rental equipment, teaches it is known to position or reposition equipment for pickup, specifically moving the equipment from one location to another (Col. 4, lines 33-50; establishes that there are different set staging areas where the vehicles are positioned for pickup. Col. 10, lines 4-11; teaches that it is known to move a vehicle from a storage parking lot to the rental car customer pickup. If 
Marlatt further teaches that the device used to enter reservation information or driver information is a mobile device (Col. 4, line 61 through Col. 5, line 7; teaches that the vehicles themselves have transmitters which receive information from the system specifically about driver information and reservations. Col. 2, line 34-50 and Col. 5, line 41 through Col. 6, line 43; shows that the driver information is entered into the vehicle which is considered the mobile device. This is similar to Janda where the device itself receives data to control access during the reserved period of time.)
Janda discloses an automated equipment rental system, which tracts reservations and manages secure locations. Janda, however fails to explicitly state the equipment is repositioned with changes in the reservation.
Marlatt teaches it is known to position and reposition the rentals based on the reservations.
It would have been obvious to one of ordinary skill in the art to include in the automated rental system of Janda the ability to reposition the equipment based on reservations as taught by Marlatt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 
Therefore, from this teaching of Marlatt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of equipment rental provided by Janda, the ability to reposition the equipment based on reservations as taught by Marlatt, for the purposes of having the equipment ready for pickup when the reservations are due. Since Janda already establishing having some equipment positioned in an area for pickup it would have been obvious as shown in Marlatt to maintain a storage lot or area and only move or position the equipment as it is necessary.
The combination does not state wherein the second customer’s expected arrival time is later than the first customer’s arrival time; assigning a first restaging priority value to the first item of heavy equipment, the value weighted based on the expected arrival time of the first customer; assigning a second restaging priority value to the second item of heavy equipment, the value weighted based on the expected arrival time of the second customer, wherein the second retagging priority value is less than the first restaging priority value; determining an updated expected arrival time of the second customer; adjusting the magnitude of the second restaging priority value based on the updated expected arrival time of the second customer; based on determining that the second restaging priority value, as adjusted, exceeds the first restaging priority value, repositioning the location of the first item of heavy equipment to another location in the facility; and repositioning the second item of heavy equipment into the location formerly occupied by the first item of heavy equipment.

assigning a first restaging priority value to the first item of heavy equipment, the value weighted based on the expected arrival time of the first customer (Page 4, paragraph [0042]; teaches that the expected arrival time of the first customer was given the first priority position however after changes in arrival time between the customer it was moved to the second position);
assigning a second restaging priority value to the second item of heavy equipment, the value weighted based on the expected arrival time of the second 
determining an updated expected arrival time of the second customer (Page 3, paragraph [0021] and Page 4, paragraph [0042]; teaches that the system determines the arrival times for all of its customer pickups and also monitors changes in those arrival times. When an arrival time changes the prioritizes will change to best fit the orders);
adjusting the magnitude of the second restaging priority value based on the updated expected arrival time of the second customer (Page 3, paragraphs [0029]-[0030] and Page 4, paragraph [0042]; teaches that adjustments are made to the priority queue based on the updated expect arrival times of every customer);
determining that the second restaging priority value, as adjusted, exceeds the first restaging priority value, repositioning the customers in the priority queue (Page 3, paragraphs [0029]-[0030] and Page 4, paragraph [0042]; teaches that adjustments are made to the priority queue based on the updated expect arrival times of every customer).
Janda discloses an automated equipment rental system, which tracts reservations and manages secure locations. Janda, however fails to explicitly state the equipment is repositioned with changes in the reservation. Marlatt teaches it is known to position and reposition the rentals based on the reservations. However the combination fails to explicitly establish priorities for each rental and to adjust the priorities based on changes in the schedule or arrival times of the customers.

It would have been obvious to one of ordinary skill in the art to include in the automated rental system of Janda and Marlatt, the ability to prioritize each customer pickup based on arrival time as taught by Gopalsamy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Gopalsamy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of equipment rental provided by Janda and Marlatt, the ability to prioritize each customer pickup based on arrival time as taught by Gopalsamy, for the purposes of optimizing customer pickups. As shown in Gopalsamy this allows the system to better manage employees and providing the customer with their pickups based on their arrival time.
The combination however fails to explicitly state that vehicles are moved between staging areas specifically based on determining that the second restaging priority value, as adjusted, exceeds the first restaging priority value, repositioning the location of the first item of heavy equipment to another location in the facility; and repositioning the second item of heavy equipment into the location formerly occupied by the first item of heavy equipment.

Janda discloses an automated equipment rental system, which tracts reservations and manages secure locations. Janda, however fails to explicitly state the equipment is repositioned with changes in the reservation. Marlatt teaches it is known to 
Naumovsky teaches it is known to change staging areas and to record those changes in relation to services which are being rendered. 
It would have been obvious to one of ordinary skill in the art to include in the automated rental system of Janda, Marlatt and Gopalsamy, the ability to move vehicles from one staging area to another as taught by Naumovsky since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Naumovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of equipment rental provided by Janda, Marlatt and Gopalsamy, the ability to move vehicles from one staging area to another as taught by Naumovsky, for the purposes of operations management and carrying out services as scheduled. As discussed above once Gopalsamy recognizes there is a schedule change such as a customer is going to arrive earlier or later than scheduled the system changes their 
As per claim 24 (Corrected to 28), the combination of Janda, Marlatt, Gopalsamy and Naumovsky teaches the above-enclosed invention; Gopalsamy further discloses weighting the first and second restaging priority values based on an amount of hours until which the first customer and second customer are expected at the facility (Page 3, paragraph [0021]; teaches that each order is assigned a priority. Page 3, paragraph [0023]; teaches that the system receives a first order from a first customer. Page 3, paragraph [0025]; teaches that user location information is determined. Page 3, paragraph [0026]; teaches that the system tracks multiple orders and changes to those orders from multiple people. Page 3, paragraph [0028]; teaches that the system tracks the user location and uses this information to determine arrival times. Page 3, paragraph [0029]; teaches updating that arrival time based on the changes in the customer location and possible delays. Page 3, paragraphs [0030]-[0031]; teaches that prioritization is determined for a plurality of orders based on the arrival times of the customers. Page 4, paragraph [0042]; teaches prior to changes the first order was scheduled to be picked up first, however after changes in arrival time the order is re-prioritized to now be in another position different than the first position. This establishes that at first the expected arrival time of the second customer was later than the first customer).

Claim 25-32 (Corrected to 29-36) is/are rejected under 35 U.S.C. 103 as being unpatentable over Janda (US 2003/0125961 A1) hereafter Janda, in view Marlatt et al. (US 6,988,034 B1) hereafter Marlatt, further in view of Gopalsamy et al. (US 2016/0092969 A1) hereafter Gopalsamy, further in view of Naumovsky (US 2011/0297747 A1) hereafter Naumovsky, further in view of Freeman et al., “How to Display Data” (Published 2008) hereafter Freeman.
As per claim 25 (Corrected to 29), the combination of Janda, Marlatt, Gopalsamy and Naumovsky teaches the above-enclosed invention; Gopalsamy further discloses weighting the first and second restaging priority values based on an amount of hours until which the first customer and second customer are expected at the facility (Page 3, paragraph [0021]; teaches that each order is assigned a priority. Page 3, paragraph [0023]; teaches that the system receives a first order from a first customer. Page 3, paragraph [0025]; teaches that user location information is determined. Page 3, paragraph [0026]; teaches that the system tracks multiple orders and changes to those orders from multiple people. Page 3, paragraph [0028]; teaches that the system tracks the user location and uses this information to determine arrival times. Page 3, paragraph [0029]; teaches updating that arrival time based on the changes in the customer location and possible delays. Page 3, paragraphs [0030]-[0031]; teaches that prioritization is determined for a plurality of orders based on the arrival times of the customers. Page 4, paragraph [0042]; teaches prior to changes the first order was scheduled to be picked up first, however after changes in arrival time the order is re-prioritized to now be in another position different than the first position. This establishes 
Gopalsamy does not explicit show the values are based on a percentage scale.
	Freeman, which discussed various techniques for displaying data, teaches that displaying data in a percentage scale is known and facilitates the comparison of groups (Page 21; teaches that percentage scales are a known technique for comparing data. Since the goal of Gopalsamy is to compare users based on their estimated arrival time and to determine weighted priorities based on these values, it would have been obvious to display this data in any known fashion as it would merely still be determining which customer would be arriving first to pick up their items which is the goal of Gopalsamy).
Janda discloses an automated equipment rental system, which tracts reservations and manages secure locations. Janda, however fails to explicitly state the equipment is repositioned with changes in the reservation. Marlatt teaches it is known to position and reposition the rentals based on the reservations. Gopalsamy teaches a customer pickup facility where the priorities are established for multiple customers based on expected arrival times. As the arrival times change the priorities change, this is done to allocate the appropriate staff to manage the customer pickups and services for each order. Naumovsky teaches it is known to change staging areas and to record those changes in relation to services which are being rendered.  However the combination fails to show that the data is presented in a percentage scale.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the data displayed in percentage scales for the purposes of 
Therefore, from this teaching of Naumovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of equipment rental provided by Janda, Marlatt, Gopalsamy and Naumovsky, representing the data in percentage scale as taught by Freeman, for the purposes of facilitating the comparison of data. Freeman establishes that using percentage scale allows for group comparisons which is the goal of Gopalsamy.
	As per claim 26 (Corrected to 30), the combination of Janda, Marlatt, Gopalsamy and Naumovsky teaches the above-enclosed invention; Gopalsamy further discloses where there is a non-linear relationship between on the one hand the increase of the of the second restaging priority value and on the other hand the time the second customer is expected to arrive at the facility (As best understood lacking any description of this non-linear relationship in the applicant’s originally filed specification. Gopalsamy Page 3, paragraph [0021]; teaches that each order is assigned a priority. Page 3, paragraph [0023]; teaches that the system receives a first order from a first customer. Page 3, paragraph [0025]; teaches that user location information is determined. Page 3, paragraph [0026]; teaches that the system tracks multiple orders and changes to those orders from multiple people. Page 3, paragraph [0028]; teaches that the system tracks the user location and uses this information to determine arrival times. Page 3, paragraph [0029]; teaches updating that arrival time based on the changes in the customer location and possible delays. Page 3, paragraphs [0030]-[0031]; teaches that prioritization is determined for a plurality of orders based on the arrival times of the 
Gopalsamy does not explicit show the values are based on a percentage scale.
	Freeman, which discussed various techniques for displaying data, teaches that displaying data in a percentage scale is known and facilitates the comparison of groups (Page 21; teaches that percentage scales are a known technique for comparing data. Since the goal of Gopalsamy is to compare users based on their estimated arrival time and to determine weighted priorities based on these values, it would have been obvious to display this data in any known fashion as it would merely still be determining which customer would be arriving first to pick up their items which is the goal of Gopalsamy).
Janda discloses an automated equipment rental system, which tracts reservations and manages secure locations. Janda, however fails to explicitly state the equipment is repositioned with changes in the reservation. Marlatt teaches it is known to position and reposition the rentals based on the reservations. Gopalsamy teaches a customer pickup facility where the priorities are established for multiple customers based on expected arrival times. As the arrival times change the priorities change, this is done to allocate the appropriate staff to manage the customer pickups and services for each order. Naumovsky teaches it is known to change staging areas and to record 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the data displayed in percentage scales for the purposes of comparisons as taught in Freeman in the combination of Janda, Marlatt, Gopalsamy and Naumovsky to facilitate the comparison of the data as explained in Freeman
Therefore, from this teaching of Freeman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of equipment rental provided by Janda, Marlatt, Gopalsamy and Naumovsky, representing the data in percentage scale as taught by Freeman, for the purposes of facilitating the comparison of data. Freeman establishes that using percentage scale allows for group comparisons which is the goal of Gopalsamy.
	As per claim 27 (Corrected to 31), the combination of Janda, Marlatt, Gopalsamy, Naumovsky and Freeman teaches the above-enclosed invention; Gopalsamy teaches the concept of weighting of the second priority value based on the number of hours or time from the facility the customer is, this is an active comparison between various customers to optimize the queue for customer pickups (Page 3, paragraph [0021]; teaches that each order is assigned a priority. Page 3, paragraph [0023]; teaches that the system receives a first order from a first customer. Page 3, paragraph [0025]; teaches that user location information is determined. Page 3, paragraph [0026]; teaches that the system tracks multiple orders and changes to those orders from multiple people. Page 3, paragraph [0028]; teaches that the system tracks the user location and uses this information to determine arrival times. Page 3, 
Gopalsamy does not explicit show the values are based on a percentage scale.
Freeman, which discussed various techniques for displaying data, teaches that displaying data in a percentage scale is known and facilitates the comparison of groups (Page 21; teaches that percentage scales are a known technique for comparing data. Since the goal of Gopalsamy is to compare users based on their estimated arrival time and to determine weighted priorities based on these values, it would have been obvious to display this data in any known fashion as it would merely still be determining which customer would be arriving first to pick up their items which is the goal of Gopalsamy).
The combination is not explicit that the weighting of the second restaging priority value is substantially 0% where the second customer is three hours from the facility. However based on the applicant’s originally filed specification paragraph [0023] these values are not calculated but rather just selected to represent periods of time. Specifically “a gradational determination and/or weighting can be made, e.g., three hours or more = 0%, two hours = 50%, one hour = 90%, half an hour = 95%, etc. The percent value can be used to make added determinations”. Given that these values merely represent time periods the Gopalsamy reference reads over this as the farther the customer is from the facility the lower priority, thus the closer they get the higher 
Therefore, from this teaching of Gopalsamy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of equipment rental provided by Janda, Marlatt, Gopalsamy, Naumovsky and Freeman, the ability to prioritize each customer pickup based on arrival time as taught by Gopalsamy, for the purposes of optimizing customer pickups. As shown in Gopalsamy this allows the system to better manage employees and providing the customer with their pickups based on their arrival time.
	As per claim 28 (Corrected to 32), the combination of Janda, Marlatt, Gopalsamy, Naumovsky and Freeman teaches the above-enclosed invention; Gopalsamy teaches the concept of weighting of the second priority value based on the number of hours or time from the facility the customer is, this is an active comparison between various customers to optimize the queue for customer pickups (Page 3, paragraph [0021]; teaches that each order is assigned a priority. Page 3, paragraph [0023]; teaches that the system receives a first order from a first customer. Page 3, paragraph [0025]; teaches that user location information is determined. Page 3, paragraph [0026]; teaches that the system tracks multiple orders and changes to those orders from multiple people. Page 3, paragraph [0028]; teaches that the system tracks the user location and uses this information to determine arrival times. Page 3, paragraph [0029]; teaches updating that arrival time based on the changes in the customer location and possible delays. Page 3, paragraphs [0030]-[0031]; teaches that 
Gopalsamy does not explicit show the values are based on a percentage scale.
Freeman, which discussed various techniques for displaying data, teaches that displaying data in a percentage scale is known and facilitates the comparison of groups (Page 21; teaches that percentage scales are a known technique for comparing data. Since the goal of Gopalsamy is to compare users based on their estimated arrival time and to determine weighted priorities based on these values, it would have been obvious to display this data in any known fashion as it would merely still be determining which customer would be arriving first to pick up their items which is the goal of Gopalsamy).
The combination is not explicit that the weighting of the second restaging priority value is substantially 50% where the second customer is two hours from the facility. However based on the applicant’s originally filed specification paragraph [0023] these values are not calculated but rather just selected to represent periods of time. Specifically “a gradational determination and/or weighting can be made, e.g., three hours or more = 0%, two hours = 50%, one hour = 90%, half an hour = 95%, etc. The percent value can be used to make added determinations”. Given that these values merely represent time periods the Gopalsamy reference reads over this as the farther the customer is from the facility the lower priority, thus the closer they get the higher priority they have but the overall priority is based on history information as well as other 
Therefore, from this teaching of Gopalsamy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of equipment rental provided by Janda, Marlatt, Gopalsamy, Naumovsky and Freeman, the ability to prioritize each customer pickup based on arrival time as taught by Gopalsamy, for the purposes of optimizing customer pickups. As shown in Gopalsamy this allows the system to better manage employees and providing the customer with their pickups based on their arrival time.
	As per claim 29 (Corrected to 33), the combination of Janda, Marlatt, Gopalsamy, Naumovsky and Freeman teaches the above-enclosed invention; Gopalsamy teaches the concept of weighting of the second priority value based on the number of hours or time from the facility the customer is, this is an active comparison between various customers to optimize the queue for customer pickups (Page 3, paragraph [0021]; teaches that each order is assigned a priority. Page 3, paragraph [0023]; teaches that the system receives a first order from a first customer. Page 3, paragraph [0025]; teaches that user location information is determined. Page 3, paragraph [0026]; teaches that the system tracks multiple orders and changes to those orders from multiple people. Page 3, paragraph [0028]; teaches that the system tracks the user location and uses this information to determine arrival times. Page 3, paragraph [0029]; teaches updating that arrival time based on the changes in the customer location and possible delays. Page 3, paragraphs [0030]-[0031]; teaches that prioritization is determined for a plurality of orders based on the arrival times of the 
Gopalsamy does not explicit show the values are based on a percentage scale.
Freeman, which discussed various techniques for displaying data, teaches that displaying data in a percentage scale is known and facilitates the comparison of groups (Page 21; teaches that percentage scales are a known technique for comparing data. Since the goal of Gopalsamy is to compare users based on their estimated arrival time and to determine weighted priorities based on these values, it would have been obvious to display this data in any known fashion as it would merely still be determining which customer would be arriving first to pick up their items which is the goal of Gopalsamy).
The combination is not explicit that the weighting of the second restaging priority value is substantially 90% where the second customer is two (inconsistent with the specification) hours from the facility. However based on the applicant’s originally filed specification paragraph [0023] these values are not calculated but rather just selected to represent periods of time. Specifically “a gradational determination and/or weighting can be made, e.g., three hours or more = 0%, two hours = 50%, one hour = 90%, half an hour = 95%, etc. The percent value can be used to make added determinations”. Given that these values merely represent time periods the Gopalsamy reference reads over this as the farther the customer is from the facility the lower priority, thus the closer they get the higher priority they have but the overall priority is based on history information as well as other factors thus it is a relation to the confidence they will arrive at the facility before or after someone else. 

As per claim 30 (Corrected to 34), the combination of Janda, Marlatt, Gopalsamy, Naumovsky and Freeman teaches the above-enclosed invention; Gopalsamy teaches the concept of weighting of the second priority value based on the number of hours or time from the facility the customer is, this is an active comparison between various customers to optimize the queue for customer pickups (Page 3, paragraph [0021]; teaches that each order is assigned a priority. Page 3, paragraph [0023]; teaches that the system receives a first order from a first customer. Page 3, paragraph [0025]; teaches that user location information is determined. Page 3, paragraph [0026]; teaches that the system tracks multiple orders and changes to those orders from multiple people. Page 3, paragraph [0028]; teaches that the system tracks the user location and uses this information to determine arrival times. Page 3, paragraph [0029]; teaches updating that arrival time based on the changes in the customer location and possible delays. Page 3, paragraphs [0030]-[0031]; teaches that prioritization is determined for a plurality of orders based on the arrival times of the customers. Page 4, paragraph [0042]; teaches prior to changes the first order was 
Gopalsamy does not explicit show the values are based on a percentage scale.
Freeman, which discussed various techniques for displaying data, teaches that displaying data in a percentage scale is known and facilitates the comparison of groups (Page 21; teaches that percentage scales are a known technique for comparing data. Since the goal of Gopalsamy is to compare users based on their estimated arrival time and to determine weighted priorities based on these values, it would have been obvious to display this data in any known fashion as it would merely still be determining which customer would be arriving first to pick up their items which is the goal of Gopalsamy).
The combination is not explicit that the weighting of the second restaging priority value is substantially 95% where the second customer is a half hour from the facility. However based on the applicant’s originally filed specification paragraph [0023] these values are not calculated but rather just selected to represent periods of time. Specifically “a gradational determination and/or weighting can be made, e.g., three hours or more = 0%, two hours = 50%, one hour = 90%, half an hour = 95%, etc. The percent value can be used to make added determinations”. Given that these values merely represent time periods the Gopalsamy reference reads over this as the farther the customer is from the facility the lower priority, thus the closer they get the higher priority they have but the overall priority is based on history information as well as other factors thus it is a relation to the confidence they will arrive at the facility before or after someone else. 

	As per claim 31 (Corrected to 35), the combination of Janda, Marlatt, Gopalsamy, Naumovsky and Freeman teaches the above-enclosed invention; Gopalsamy further discloses wherein the priority has a plurality of groupings reflecting at least a higher priority grouping and a lower priority grouping, and a restaging determination is made based on the whether the first or second restaging priority falls within a higher priority grouping or a lower priority grouping (Page 3, paragraph [0021]; teaches that each order is assigned a priority. Page 3, paragraph [0023]; teaches that the system receives a first order from a first customer. Page 3, paragraph [0025]; teaches that user location information is determined. Page 3, paragraph [0026]; teaches that the system tracks multiple orders and changes to those orders from multiple people. Page 3, paragraph [0028]; teaches that the system tracks the user location and uses this information to determine arrival times. Page 3, paragraph [0029]; teaches updating that arrival time based on the changes in the customer location and possible delays. Page 3, paragraphs [0030]-[0031]; teaches that prioritization is determined for a plurality of orders based on the arrival times of the customers. Page 4, paragraph [0042]; teaches prior to changes the first order was scheduled to be picked up first, 
Gopalsamy does not explicit show the values are based on a percentage scale.
Freeman, which discussed various techniques for displaying data, teaches that displaying data in a percentage scale is known and facilitates the comparison of groups (Page 21; teaches that percentage scales are a known technique for comparing data. Since the goal of Gopalsamy is to compare users based on their estimated arrival time and to determine weighted priorities based on these values, it would have been obvious to display this data in any known fashion as it would merely still be determining which customer would be arriving first to pick up their items which is the goal of Gopalsamy).
	As per claim 32 (Corrected to 36), the combination of Janda, Marlatt, Gopalsamy, Naumovsky and Freeman teaches the above-enclosed invention; Gopalsamy further discloses wherein a restaging priority value of substantially one hour or soon is considered higher priority, and substantially two hours or more low priority (Page 3, paragraph [0021]; teaches that each order is assigned a priority. Page 3, paragraph [0023]; teaches that the system receives a first order from a first customer. Page 3, paragraph [0025]; teaches that user location information is determined. Page 3, paragraph [0026]; teaches that the system tracks multiple orders and changes to those orders from multiple people. Page 3, paragraph [0028]; teaches that the system tracks the user location and uses this information to determine arrival times. Page 3, paragraph [0029]; teaches updating that arrival time based on the changes in the customer location and possible delays. Page 3, paragraphs [0030]-[0031]; teaches that 
Gopalsamy does not explicit show the values are based on a percentage scale.
Freeman, which discussed various techniques for displaying data, teaches that displaying data in a percentage scale is known and facilitates the comparison of groups (Page 21; teaches that percentage scales are a known technique for comparing data. Since the goal of Gopalsamy is to compare users based on their estimated arrival time and to determine weighted priorities based on these values, it would have been obvious to display this data in any known fashion as it would merely still be determining which customer would be arriving first to pick up their items which is the goal of Gopalsamy).
The combination is not explicit that the priority values of substantially 80% or greater is considered higher priority, and substantially 20% or lower low priority. However based on the applicant’s originally filed specification paragraph [0023] these values are not calculated but rather just selected to represent periods of time. Specifically “a gradational determination and/or weighting can be made, e.g., three hours or more = 0%, two hours = 50%, one hour = 90%, half an hour = 95%, etc. The percent value can be used to make added determinations”. Given that these values merely represent time periods the Gopalsamy reference reads over this as the farther the customer is from the facility the lower priority, thus the closer they get the higher priority they have but the overall priority is based on history information as well as other 
Therefore, from this teaching of Gopalsamy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of equipment rental provided by Janda, Marlatt, Gopalsamy, Naumovsky and Freeman, the ability to prioritize each customer pickup based on arrival time as taught by Gopalsamy, for the purposes of optimizing customer pickups. As shown in Gopalsamy this allows the system to better manage employees and providing the customer with their pickups based on their arrival time.

Response to Arguments
Applicant's arguments filed June 5, 2020 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 5-6, regarding the 101 specifically “New claims 23-32 are patentable under Section 101 for reasons including a specific method of repositioning at least two items of heavy equipment based on a unique restaging priority value assigned to each, the restaging priority values are based on time of arrival at the facility to pick up the heavy equipment, determining that the values respectively switch in magnitude (such that the second customer is expected to arrive earlier than the first), and it is determined to reposition the first item and, in its former location, position the second item.”
“These claims are directed to statutory subject matter under 3 5 U.S. C. § 101. They are not directed to a judicial exception under the line of authority including Mayo 
The Examiner respectfully disagrees.
As noted above the claims continue to be directed toward an abstract idea, specifically they are both a method of organizing human activity and an idea of itself. As stated above the claims continue to show steps which record reservation data, assigning priorities and adjusting the priorities based on the changes to the schedule. These steps can be merely a person utilizing pen and paper to carry out the routine steps associated with equipment rentals. That is recording the rental, the time of pick up and prioritizing one pickup over another based on when it will be picked up. This is the same as saying equipment A needs to be ready prior to equipment B because equipment A will be picked up in an hour where equipment B will be picked up in two hours. Further as stated above there is no specific manner of determining the arrival time other than it is entered information and changes to that are reported schedule changes. That is there is no improvement to the manner of determining the amount of time before a customer picks up the equipment. Further the priorities that are stated are 
As stated the repositioning of the item is really a manner of organizing human activity that is the system directs humans to reposition items based on the reported changes to the schedule. As far as the priorities are concerned the system merely references when to get items ready for pickup based on changes to the schedule and when users are schedule to pick up the equipment. As stated in both the 101 rejection and the 103 rejection the Gopalsamy reference establishes it is known to prioritize pickups from customers based on their arrival time. The concept here is merely collecting and adjusting schedule information based on the expected customer arrival times. Unlike the Gopalsamy reference the claims do not recite any particular way of determining updated arrival times or even any particular manner in which the priorities are set other than to say someone who is arriving later ways gets lower priority than a customer who is going to arrive sooner.
While the applicant has stated they are a practical application as stated above the limitations are stated in a general sense and recite routine scheduling and supplying customer pickups. As such they are not considered to be a practical application. Lacking any additional arguments the Examiner has not been persuaded and the rejections have been maintained.
The Examiner notes that other than showing support for the newly recited claims the applicant has made no arguments to the present claims or the prior art previously presented. As such the Examiner has not been persuaded and still considers the prior art pertinent to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	4/10/2021